Acknowledgments
1. 	Applicant’s amendment, filed on 4/25/2022 is acknowledged.  Accordingly claims  8-14 remain pending.
2.	Claims 1-7 and 15-19 have been cancelled. 
3.	This paper is assigned paper No. 20220502, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 4/15/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the 35 USC 101 rejection of claims 8-14 was improper because Applicant’s claim is not directed to an abstract idea.

Examiner’s Response to Argument #1:
Applicant’s arguments that the 35 USC 101 rejection of claims 8-14 was improper because Applicant’s claim is not directed to an abstract idea has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #2:
Applicant contends that the 35 USC 112(b) rejection of claims 10 & 13 was improper for Applicant’s claim(s) are directed to a Markush group.
Examiner’s Response to Argument #2:
Applicant’s argument that the 35 USC 112(b) rejection of claims 10 & 13 was improper for Applicant’s claim(s) are directed to a Markush group has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #3:
Applicant contends that the amended obviates the 35 USC 103 rejection set forth in the prior office action.
Examiner’s Response to Argument #3:
Applicant’s argument that the amended obviates the 35 USC 103 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Allowable Subject Matter
6.	Claims 8-14 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
7.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	Authorization for this Examiner’s amendment was given in a telephonic interview with Thomas Thibault (USPTO Registration No. 42,181) on or about 5/3/2022.
9.	 The Application has been amended one (1) time as follows:

1.-7. (Canceled) 

8. (Currently Amended) A resource access system for authorizing access to a resource, comprising: a first computing node that generates that stores that receives that verifies that generates that receives that determines 

9. (Original) The system of claim 8, wherein determining that the at least one condition listed in the authorization record is satisfied comprises: retrieving, by the second computing node, the authorization record from the authorization blockchain network; providing, by the second computing node, the authorization record to the third computing node; and determining, by the third computing node, that the at least one condition has been satisfied.  

10. (Original) The system of claim 9, wherein the at least one condition is selected from the group consisting of a) a user of the third computing node is looking at the third computing node, b) the third computing node is authorized to provide the resource to the user, c) the third computing node is accessing the resource over an authorized local-area network, d) the resource is being accessed during a predefined time period, e) the third computing node is accessing the resource of an authorized wide-area network and f) the third computing node is within a predefined geographic area.  

11. (Currently Amended) The system of claim 8, wherein the at least one condition comprises a first condition and a second condition, wherein access to the resource is granted by the third computing node only when both the first condition and the second condition 

12. (Currently Amended) The system of claim 8 [[1]], wherein the authorization event template further comprises one or more permissions for managing the resource, and the authorization record further comprises the one or more permissions for managing the resource, the system further configured to: receive, by the third computing node, a request by a user of the third computing node to manage the resource in a first particular manner; 5determine, by the third computing node, that the user has permission to manage the resource in the first particular manner by determining, from the one or more permissions in the authorization record, that the first particular manner is listed as one of the one or more permissions.  

13. (Original) The system of claim 12 [[5]], wherein the one or more permissions are selected from the group consisting of one or more read permissions, one or more write permissions, one or more print permissions, one or more store permissions, one or more copy permissions, one or more forwarding permissions, and one or more audio or visual rendering permissions.  

14. (Original) The system of claim 8, wherein verifying that the requestor has permission to access the resource comprises: generating, by the first computing node, a verifiable credential definition in association with the resource; submitting the verifiable credential definition to a verifiable credential blockchain network; generating, by the first computing node, a verifiable credential to a user in accordance with the verifiable credential definition; receiving, by the second computing node, a verifiable presentation from the third computing node, the verifiable presentation 
 
15.-19. (Canceled) 

Reasons for Allowance
10.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (Publication KR 20110104524 to David) which discloses according to various embodiments of the disclosed methods and apparatus, nodes on a network are programmed to generate probe transmissions in response to requests from nodes to receive probes. The receiving node includes the modulation profile for the probe, the payload content of the probe, the number of probe transmissions, the number of symbols for the probe's payload, the preamble type for the probe, and the cyclic-prefix length for the probe's payload. And a probe request specifying a plurality of parameters, such as a transmit power for the probe and a transmit power scaling factor for the payload of the probe.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 8, specifically the combination of steps of: and that generates an authorization record when the requestor is determined to have permission to access the resource, the authorization record based on the authorization event template and an identity of the requestor, the authorization record comprising the at least one condition for accessing the resource; and the third computing node that receives the authorization record and that determines whether the at least one condition is being satisfied; wherein the third computing node provides the resource to the requestor only when the at least one condition is being satisfied, as recited in claim 8.  Moreover, the missing claimed elements from David are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the David disclosures because it is not common to: and that generates an authorization record when the requestor is determined to have permission to access the resource, the authorization record based on the authorization event template and an identity of the requestor, the authorization record comprising the at least one condition for accessing the resource; and the third computing node that receives the authorization record and that determines whether the at least one condition is being satisfied; wherein the third computing node provides the resource to the requestor only when the at least one condition is being satisfied.  Hence, the claims are allowable over the cited prior art.  Dependent claims 9-14 are also allowable for the same reason(s) described above.

11.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 2, 2022